           Case 2:18-cv-01563-RFB-CWH Document 11 Filed 10/02/18 Page 1 of 3



 1   NICHOLAS J. SANTORO (NBN 532)
     JASON D. SMITH (NBN 9691)
 2   SANTORO WHITMIRE
     10100 W. Charleston Blvd., Suite 250
 3
     Las Vegas, Nevada 89135
 4   Tel.: (702) 948-8771 / Fax: (702) 948-8773
     Email: nsantoro@santoronevada.com
 5             jsmith@santoronevada.com

 6   PAUL H. BERGHOFF (pro hac vice pending)
     MATTHEW J. SAMPSON (pro hac vice pending)
 7
     DAVID R. GROSBY (pro hac vice pending)
 8   MCDONNELL BOEHNEN HULBERT & BERGHOFF LLP
     300 South Wacker Drive
 9   Chicago, IL 60606
     Tel: (312) 913-0001 / Fax: (312) 913-0002
10   Email: berghoff@mbhb.com
             sampson@mbhb.com
11
             grosby@mbhb.com
12
     Attorneys for Plaintiffs 3M Company and
13   3M Innovative Properties Company
14                               UNITED STATES DISTRICT COURT
15
                                      DISTRICT OF NEVADA
16
     3M COMPANY, and 3M INNOVATIVE                 Case No.: 2:18-cv-01563-RFB-CWH
17   PROPERTIES COMPANY,
                                                         STIPULATION AND ORDER
18                 Plaintiffs,                          REGARDING EXTENSION TO
19                                                       RESPOND TO COMPLAINT
            v.
20                                                            (FIRST REQUEST)
     TOVIS NORTH AMERICA, TOVIS
21   COMPANY LIMITED, and SCIENTIFIC
     GAMES CORPORATION,
22

23                 Defendants.

24

25          WHEREAS, on August 20, 2018, Plaintiffs filed a Complaint against Defendants

26   Scientific Games Corporation, Tovis Company Limited (“Tovis Co., Ltd.”), and Tovis North

27
              Case 2:18-cv-01563-RFB-CWH Document 11 Filed 10/02/18 Page 2 of 3



 1   America (“Tovis N. Am.”, and collectively with Tovis Co., Ltd., the “Tovis Defendants”). ECF
 2   No. 1.
 3            WHEREAS, on September 11, 2018, service of process was completed upon Tovis N.
 4   Am. ECF No. 6. Tovis N. Am’s response to the Complaint is currently due on or before
 5   October 2, 2018. Id.
 6            WHEREAS, Tovis Co., Ltd. is a foreign entity.
 7            WHEREAS, counsel for Plaintiffs and the Tovis Defendants met and conferred regarding
 8   the service of process upon Tovis Co., Ltd. as well as the Tovis Defendants’ response deadlines
 9   to Plaintiffs’ Complaint.
10            IT IS HEREBY STIPULATED AND AGREED, pursuant to Local Rules 6-1(a), 6-2, and
11   7-1, this 2nd day of October 2018, by Plaintiffs and the Tovis Defendants:
12            1.     In exchange for Tovis Co., Ltd. agreeing to waive service of process (a separate
13                   waiver of service to be filed by the parties in short order), Plaintiffs agree that the
14                   Tovis Defendants’ response to the Complaint shall be due on or before January 2,
15                   2019; and
16            2.     Good cause exists for this Stipulation as the Parties will save time and expense in
17                   effectuating foreign service of process and the Tovis Defendants may consolidate
18                   their response to the Plaintiffs’ Complaint.
19   * * *
20

21   * * *
22

23   * * *
24

25   * * *
26

27   * * *


                                                      -2-
           Case 2:18-cv-01563-RFB-CWH Document 11 Filed 10/02/18 Page 3 of 3



 1          3.     This Stipulation represents the first request for an extension of any deadline in
 2                 this case and is not made for any purposes of delay.
 3   Dated this 2nd day of October, 2018.               Dated this 2nd day of October, 2018.

 4   SANTORO WHITMIRE                                   KEMP, JONES & COULTHARD, LLP
 5
     /s/ Jason D. Smith                                 /s/ Michael J. Gayan
 6   Nicholas J. Santoro, Esq. (#532)                   J. Randall Jones, Esq. (#1927)
     Jason D. Smith, Esq. (#9691)                       Michael J. Gayan, Esq. (#11135)
 7   10100 W. Charleston Blvd., Suite 250               3800 Howard Hughes Parkway, 17th Floor
     Las Vegas, Nevada 89135                            Las Vegas, Nevada 89169
 8   Tel.: (702) 948-8771 / Fax: (702) 948-8773         Tel.: (702) 385-6000 / Fax: (702) 385-6001
     Email: nsantoro@santoronevada.com                  Email: r.jones@kempjones.com
 9
              jsmith@santoronevada.com                          m.gayan@kempjones.com
10
     Paul H. Berghoff (pro hac vice pending)            Attorneys for Defendants Tovis North America
11   Matthew J. Sampson (pro hac vice pending)          and Tovis Company Limited
     David R. Grosby (pro hac vice pending)
12   MCDONNELL BOEHNEN HULBERT &
13   BERGHOFF LLP
     300 South Wacker Drive
14   Chicago, IL 60606
     Tel: 312.913.0001 / Fax: 312.913.0002
15   Email: berghoff@mbhb.com
            sampson@mbhb.com
16          grosby@mbhb.com
17
     Attorneys for Plaintiffs 3M Company and 3M
18   Innovative Properties Company

19
                                                      IT IS SO ORDERED.
20

21
                                                      _____________________________________
22                                                    UNITED STATES MAGISTRATE JUDGE

23                                                           October 3, 2018
                                                      Dated:____________________________
24

25

26

27


                                                  -3-
